Title: To James Madison from James Maury, 5 July 1803
From: Maury, James
To: Madison, James


					
						Sir
						Liverpool 5th. July 1803.
					
					I had this pleasure on the 1st. Instant.  In your circular of 1st. August 1800 you have given me ample 


instructions in respect of foreign vessels purchased here by, or for, our citizens.  I now request you will be 


pleased to give me farther instructions for my conduct in sanctioning the sale of American registered vessels.  In 


these three cases, I presume, I may sanction Vizt. 1st.  when purchased by an American citizen resident in this 


Country, but partner of an House established in the United States 2dly.  by a person here duly authorized by 


Citizens resident in the U.S to purchase for them & 3dly.  by such as hold the office of Consul of the U.S.A.
					But the difficulty which occurs is how I am to conduct myself with respect to our Citizens out of these 


three cases, who may be temporary residents or itinerant in this Country.  I have the Honor to 


be with perfect Respect Your Most obedient Servant
					
						James Maury
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
